Citation Nr: 0823406	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  02-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a compensable evaluation for right hand 
laceration residuals.

2.  Entitlement to service connection for a left hand 
disorder.

3.  Entitlement to service connection for bilateral 
impingement syndrome of the shoulders including as secondary 
to the service-connected right hand laceration residuals.

4.  Entitlement to service connection for a bilateral elbow 
disorder, including as secondary to the service-connected 
right hand laceration residuals.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The veteran failed to appear for the scheduled March 2003 
videoconference hearing before a Veterans Law Judge (VLJ) of 
the Board.  In October 2003 and August 2006, the Board 
remanded all of the claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2003, the Board remanded the case for appropriate 
Veterans Claims Assistance Act of 2000 (VCAA) notification.  
This case was again remanded in August 2006.  As noted in 
that remand, the RO/AMC sent a December 2003 VCAA letter to 
the veteran.  The letter was returned as "not deliverable as 
addressed, unable to forward."  The address on the letter 
contains the zip code 04530.  The RO/AMC undertook several 
actions to ascertain whether it had sent the letter to the 
correct address.  The responses all indicated that the RO/AMC 
had sent the letter to the correct street address, but 
indicated the zip code as 04011.  The Board also noted that 
there were other documents in the claims folder that were 
sent to the zip code 04011 that were not returned as 
undeliverable, including the January 2003 letter informing 
the veteran of the scheduled videoconference hearing.  In 
addition, the veteran indicated in his July 2002 Substantive 
Appeal (VA Form 9) and elsewhere that the correct zip code 
for his address was 04011.  

In August 2006, the Board remanded the case and requested 
that the RO/AMC send the appropriate VCAA notification to the 
04011 zip code.  The RO/AMC issued VCAA notification letters 
in August 2006, October 2006, and May 2007; however, the VCAA 
notifications were sent to the address with the incorrect zip 
code (04530).  The May 2007 VCAA notification letter has been 
returned as undeliverable.  It also appears that the original 
letter of October 2006 was returned and filed, but the 
envelope was apparently destroyed.  The RO/AMC sent a copy of 
the August 2006 Remand and an April 2008 supplemental 
statement of the case (SSOC) to the correct address and zip 
code.  These documents have not been returned as 
undeliverable.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) 
that a Remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  As the VCAA notifications have been sent 
to the incorrect zip code, the case will be returned.  There 
is no way that the Board can enter a decision saying that 
notice was provided in these circumstances.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter explaining the 
application of the VCAA to all of his 
claims to the veteran to the same street 
address but with the 04011 zip code and 
ensure that this letter complies with all 
applicable precedents as well as the 
Board's October 2003 Remand.  Should this 
letter be returned, provide documentation 
in the file as to the attempt made and the 
result.

2.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant should 
be furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




